943 So.2d 252 (2006)
Simon D. KOPEL, Appellant/Cross-Appellee,
v.
Dulce M. BERNARDEZ-KOPEL, Appellee/Cross-Appellant.
No. 3D05-783, 3D05-1743.
District Court of Appeal of Florida, Third District.
November 8, 2006.
Daniel Kaplan, Aventura, and Cathi Gordon Graham, for appellant/cross-appellee.
Simon, Schindler & Sandberg and Neal Sandberg, Miami, and Anthony Falzon, for appellee/cross-appellant.
Before WELLS, and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
We find no abuse of discretion in the trial court's attorney's fees award or in its equitable distribution determination. See Reynolds v. Reynolds, 664 So.2d 1131, 1131 (Fla. 3d DCA 1995) (requiring former husband to pay all of former wife's attorney's fees where he earned greater income than wife and where wife's share of equitable distribution was primarily an illiquid asset); Kelly v. Kelly, 491 So.2d 330, 330 (Fla. 1st DCA 1986) (reversing denial of a fee award to a spouse with a non-liquid asset award and income substantially smaller that the other spouse); Hirst v. Hirst, 452 So.2d 1083, 1085 (Fla. 4th DCA 1984) (finding the former wife was entitled to "the full amount of her attorney's fees since at the time of the final judgment [she] had little or no liquid assets and only *253 minimal income from which she could pay her attorney's fees").